DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of sequencing, in the reply filed on 14 Jan. 2022 is acknowledged.
Claims 24-47, 50, 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 Jan. 2022

Status of Claims
Claims 1-51 are pending.
Claims 24-47, 50, and 51, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1-23 and 48-49 are rejected.
Claims 1-3 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, PCT/EP2018/061288 filed 03 May 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on application EP17174059.0 filed in Europe on 01 June 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, the effective filing date of the claimed invention is 01 June 2017

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09 Dec. 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because nucleic acid sequences appear in FIG. 4-5, but the application does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
The drawings received 29 Nov. 2019 are objected to for the following reasons:
FIG. 1-5 fail to comply with 37 CFR 1.37(u)(1) because view numbers must be preceded by the abbreviation "FIG.". Therefore, the abbreviation “FIG” in each of the drawings should be replaced with the abbreviation “FIG.”.
FIG. 1-3 fail to comply with 37 CFR 1.37(u)(1) because partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Therefore, FIG. 1 (A)-(C) should be relabeled “FIG. 1A”, “FIG. 1B”, “FIG. 1C”; FIG. 2(A)-(C) and FIG. 3(A)-(C) should be similarly relabeled.
FIG. 4-5 include nucleic acid sequences that fall within the definitions of 37 CFR 1.821(a) that are not referenced by the use of a sequence identifier, in accordance with 37 CFR 1.821(d), as discussed above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification received 29 Nov. 2019 has been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at para. [0079], [0090], and [0093]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
claim 1 recites “…and (i) setting a representation… if a ratio… is above or equal a predetermined…”, which is a typographical error and should recite “above or equal to a predetermined threshold t”;
claim 1 recites “…(g) identifying the genetic variation…as a true genetic variation if a ratio r* between…”, which has a return placed between “genetic variation” and “a ratio” that should be deleted such that the limitation “… a true genetic variation if a ratio r* between…” is on the same line;
claim 2 recites “…wherein the ratio r is equal or above..”, which is a grammatical error and should read “…is equal to or above…”; and
claim 3 recites “…wherein the ratio r* is equal or above 1.8, is equal or above 2, or is equal or above 4”, which is a grammatical error and should recite “…is equal to or above…” in each element of the list;
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 and 48-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and claims dependent therefrom, are rejected for recitation of “…(d)…a most abundant nucleotide man_p at each specific position p of a plurality of positions within the one corresponding group of genetic reads and (i) setting a representation of the most abundant nucleotide at each specific position p of the consensus sequence…”. It’s unclear if the most abundant nucleotide is intended to be for each specific position of a plurality of positions within the one corresponding group of genetic reads (which is not required to cover the entire consensus sequence) or if the most abundant nucleotide is for each position of the consensus sequence. As such, the metes and bounds of the claims are unclear. For purpose of examination, the most abundant nucleotide is interpreted to be determined for each specific position of a plurality of positions within the one corresponding group of genetic reads. If Applicant intends for the most abundant nucleotide to be determined at each position within the one corresponding group of genetic reads (rather than for a plurality of positions), which would also correspond to each position in any consensus sequence for those reads, the claims should be amended accordingly.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(d) creating a consensus sequence for each group of the plurality of groups, wherein one corresponding consensus sequence is created by… and (i) setting a representation….of the consensus sequence…”. Given claim 1 recites a plurality of consensus sequences (e.g. one for each group), including a corresponding consensus sequence, it’s unclear which consensus sequence, “the consensus sequence” recited in step (i) is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the consensus sequence” is interpreted to refer to the corresponding consensus sequence, given step (i) involves determining a ratio between reads within the one corresponding group.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(i) setting a representation of the most abundant nucleotide man_p at each specific position p…if a ratio r between the number of genetic reads…at the specific position p…is above or equal [to] a predetermined threshold”. It’s unclear if claim 1 intends for a representation to be set at each specific position p if a single ratio r of reads at a single specific position (e.g. the specific position) is above or equal to the threshold, or if claim 1 intends to determine a ratio r for each specific position p. If Applicant intends for the representation to be set at each specific position based on the ratio of a single specific position, it’s further unclear which specific position p, “the specific position p” in lines 3-4 of step (i) is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 1 is interpreted to mean that a ratio r is determined for each specific position p. To overcome the rejection, claim 1 could be amended to recite “…and for each specific position p: (i) setting a representation of the most abundant nucleotide man_p at the specific position if a ratio r between the number of genetic reads…at the specific position and the number of genetic reads within the one corresponding group is above or…”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(ii) setting a tag N if the ratio…”. Claim 1 previously recites setting a representation of the most abundant nucleotide at each specific position p if a ratio r between reads with the most abundant nucleotide at the specific position to the number of reads in the corresponding group is equal to above a threshold, thus resulting in a ratio for each specific position p. As such, it’s unclear which ratio of the specific positions, “the ratio” in step (ii) is intended to refer to. Similarly, it’s unclear where the “tag N” is intended to be set. That is, it’s unclear if the claims intend to set a tag N at each specific position of the plurality of positions if the ratio r of the specific position is below the threshold, or if the tag N can be set at any position, even outside of the one corresponding consensus sequence. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to require set a tag N at each specific position of the plurality of positions if the ratio r of the specific position is below the threshold. To overcome the rejection, claim 1 could be amended to recite “…and for each specific position p: (i) setting a representation…if a ratio…is above or equal [to] a predetermined threshold t; or (ii) setting a tag N if the ratio r is below…”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(e) comparing…to the reference genetic sequence…, and wherein a difference…between… the reference genetic sequence”. Claim 1 previously recites “…at least one reference genetic sequence”. Therefore, in embodiments in which there are a plurality of reference genetic sequences, it’s unclear which genetic sequence “the reference genetic sequence” in step (e) is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the reference genetic sequence” is interpreted to mean “the at least one reference genetic sequence”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(e) comparing the consensus sequences of the plurality of groups to the reference sequence at each specific position p of a plurality of positions…, and wherein a difference at a specific position…indicates a genetic variation at the specific position; (f) determining the number of consensus sequences comprising the variation at each specific position p of a plurality of positions...”. It’s unclear if the plurality of positions in the comparing of step (e) are intended to be the same or a different plurality of positions than in the determining step (f), given the claim recites “a plurality of positions” in both steps, but refers to each specific position within the plurality of positions as “p”, suggesting they may be the same set of positions. If Applicant does not intend for the pluralities of positions to refer to the same plurality of positions, then it’s further unclear the determining step is intended to be contingent on the plurality of positions used in the comparing step having at least some overlap with the plurality of positions in the determining step. As such, the metes and bounds of the claims are unclear. For purpose of examination, the pluralities of positions are interpreted to be the same set of positions. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(f) determining the number of consensus sequences comprising the variation at each specific position p of a plurality of positions”. Claim 1 previously recites “…(e) comparing the consensus sequences of the plurality of groups to the reference sequence at each specific position p of a plurality of positions…, and wherein a difference at a specific position…indicates a genetic variation at the specific position”. However, claim 1 does not require determining a variation at any specific position of the plurality of positions. As such, it’s unclear if step (f) is intended to be a contingent limitation that is only required to occur if a variation exists, or if the claim intended to require a step of determining a variation in the comparison step (e). Furthermore, given claim 1 involves performing the comparison at a plurality of positions, in embodiments in which there are multiple differences between the consensus sequence and the reference sequence, and thus multiple variations, it’s unclear which variation “the variation” would be intended to refer to. Last, given step (f) recites “…determining the number of consensus sequences comprising the variation at each specific position p…”, it’s unclear if the claim intends to determine a number of consensus sequence comprising a variation (e.g. any difference between the consensus and reference), or if the claim intends to determine a number of consensus sequences comprising the same variation (e.g. A to T). As such, the metes and bounds of the claims are unclear. For purpose of examination, step (f) is interpreted to be contingent on a difference existing at a specific position between the consensus sequence and the reference genetic sequence. Furthermore, step (f) is interpreted to mean that a number of consensus sequences comprising a variation at each position are counted. It is noted that step (g) also recites “the genetic variation”, and thus is also indefinite for the same reasons discussed above regarding “the genetic variation” in step (f).
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(f)…, and determining the number of consensus sequences comprising the tag N at each specific position p of a plurality of positions”. Claim 1 requires (i) setting a representation of the most abundant nucleotide or (ii) setting a tag N for each specific position of a plurality of positions within the one corresponding group of genetic reads (e.g. corresponding to the one corresponding consensus sequence), as described by the claims and as interpreted above; however, claim 1 does not require setting a tag N for any of the other consensus sequences for the other groups of the plurality of groups. As such, it’s unclear if Applicant intended for the limitations regarding the one corresponding consensus sequence, including steps (i) and (ii), to actually be performed for each group of the plurality of groups and not just the one corresponding group, such that any of the consensus sequences may include a tag N, or if Applicant did intend for the limitation regarding the one corresponding consensus sequence to describe how a single consensus sequence of the consensus sequences was obtained. If Applicant intends for the limitation regarding the one corresponding consensus sequence to describe how a single consensus sequence of the consensus sequences was obtained, then it’s further unclear if the limitation intends to only count whether a single consensus sequence comprises the tag N at each specific position. As such, the metes and bounds of the claims are unclear. For purpose of examination, the process for creating the one corresponding consensus sequence is interpreted to be required for each group of the plurality of groups, such that in step (f) a number of consensus sequences with the tag N at each position can be counted.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(g) identifying the genetic variation at each specific position p of a plurality of positions as a true genetic variation if a ratio r* between the number of consensus sequences comprising the tag N at the specific position p and the number of the consensus sequences comprising the genetic variation at the specific position p is below a threshold”. Claim 1 previously recites “…(f) determining the number of consensus sequences comprising the variation at each specific position p of a plurality of positions, and determining the number of consensus sequences comprising the tag N at each specific position p of a plurality of positions”. As discussed above regarding steps (e) and (f), it’s unclear if the plurality of positions in step (g) is intended to be the same set of positions or different positions than those in step (h). If Applicant does not intend to require that these are the same plurality of positions, then it’s further unclear if the identifying step is intended to be contingent on each specific position p of the plurality of positions in step (h) being included in the plurality of positions in step (g). As such, the metes and bounds of the claims are unclear. For purpose of examination, the plurality of positions referred to in steps (e), (f), and (g) are interpreted to be the same plurality of positions. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “..(g) identifying the genetic variation at each specific position p of a plurality of positions as a true genetic variation if a ratio r* between the number…at the specific position p and the number…at the specific position p”. It’s unclear if claim 1 intends for the genetic variation at all of the specific positions of the plurality of positions to be identified as a true genetic variation if the ratio r* is below the threshold, or if claim 1 intends to determine a ratio r* for each specific position p. If Applicant intends for the genetic variation to be identified as a true genetic variation at each specific position p if a single ratio r* is below the threshold, then it’s unclear which specific position p, “the specific position p” in lines 3 and 4 of step (g) is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 1 is interpreted to mean that a ratio r* is determined for each specific position. To reflect this interpretation, step (g) can be amended to recite “…(g) for each specific position p of the plurality of positions of the consensus sequences: identifying the genetic variation at the specific position p as a true genetic variation if…”. However, it is noted that there are also 112(b) issues regarding “the genetic variation” as discussed above.
Claim 2 is indefinite for recitation of “…wherein the ratio r is equal or above 76%”. As discussed above, claim 1, from which claim 2 depends, has been interpreted to involve determining a ratio r for each specific position p of the plurality of positions within the one corresponding group of genetic reads, such that there are a plurality of ratios. Therefore, it’s unclear which ratio of the plurality of ratios, claim 2 intends to be equal to or above 76%. Furthermore, given r is a ratio determined by dividing a number of reads within a group having the most abundant nucleotide at a specific position by the total number of genetic reads within the group, it’s further unclear in what way the ratio can be a percentage. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 2 is interpreted to further limit any ratio of the ratios r for each specific position to be equal or above 0.76.
Claim 3 is indefinite for recitation of “…wherein the ratio r* is equal or above 1.8,…2,…or above 4”.  Claim 1, from which claim 3 depends, recites “…(g) identifying the genetic variation at each specific position p of a plurality of positions as a true genetic variation if a ratio r*…”, which has been interpreted above to require determining a ratio r* for each position of the plurality of positions of the consensus sequences. Therefore, it’s unclear which ratio r*, “the ratio r*” claim 3 intends to require to be equal or above 1.8, 2, or 4. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 3 is interpreted to further limit any ratio of the ratios r* to be equal or above 1.8, 2, or 4.
Claim 4, and claim 5 which depends from claim 4, are indefinite for recitation of “…wherein in step (c) each genetic read in a corresponding group…comprises at least one particular nucleic acid sequence”. It’s unclear what embodiments of a nucleic acid sequence are included within the metes and bounds of a “particular nucleic acid sequence”. That is, it’s unclear what qualifies a nucleic acid sequence as “particular”. For example it’s unclear if a nucleic acid sequence on one read that is different than the sequence on another read would be considered “particular”, or if a particular nucleic acid sequence is required to have a particular meaning, gene product, mutation, etc.  Furthermore, while claim 5 recites “…wherein each particular nucleic acid sequence corresponds to a respective molecule”, given a genetic read is necessarily a nucleic acid molecule, and thus a particular sequence on a genetic read corresponds to said nucleic acid molecule,  this does not serve to clarify the metes and bounds of the particular nucleic acid sequence. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 4 is interpreted to mean that each genetic read in a corresponding group comprises a nucleic acid sequence, which is a particular sequence of base (i.e. a particular nucleic acid sequence). It is noted that claim 48, from which claim 4 depends, clarifies that the at least one particular nucleic acid sequence includes a barcode sequence.
Claim 6 is indefinite for recitation of “…wherein the genetic reads of step (c) are grouped based on… their barcode sequence”. Claim 1, from which claim 6 depends, does not require that the genetic reads include a barcode sequence. Therefore, it’s unclear if claim 6 intends to further limit the genetic reads to each comprise a barcode sequence, or if grouping the reads based on their barcode sequence is intended to be contingent on the genetic reads including a barcode sequence. As such, the metes and bunds of the claims are unclear. For purpose of examination, claim 6 is interpreted to further limit the genetic reads to include a barcode sequence. To overcome the rejection claim 6 could be amended to recite “The method according to claim 1, wherein each of the plurality of genetic reads comprises a barcode sequence, and grouping the genetic reads is based on their genetic position and their barcode sequence”.
Claim 7 is indefinite for recitation of “…one corresponding group of the plurality of groups share at least one particular nucleic acid sequence”. It’s unclear if claim 7 intends for one group of the plurality of groups to share at least one particular nucleic acid sequence with another group of the plurality of groups, or if claim 7 intends for the genetic reads within the one group of the plurality of groups to share at least one particular nucleic acid sequence. Furthermore, as discussed above for claim 4, the metes and bonds of “particular nucleic acid sequence” is unclear. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean that the genetic reads within one corresponding group of the plurality of groups share a nucleic acid sequence, as suggested by Applicant’s specification at para. [00109].
Claim 8 is indefinite for recitation of “…wherein step (d) is performed for all respective positions within the group, wherein step (e) is performed for all respective positions within the group, wherein step (f) is performed for all respective positions within the group, or wherein step (g) is performed for all respective positions within the group”. First, regarding step (d), it’s unclear which steps of step (d) are intended to performed for all respective positions in the group. For example, it’s unclear if Applicant intends for the step of creating a consensus sequence for each group to use all positions within the group, if Applicant intends for the plurality of positions within the one corresponding group to include all positions within the one corresponding group in the step of creating the one corresponding consensus sequence, or both. If Applicant intends for the step of creating a consensus sequence for each group to use all positions within the group, given the claim creates a consensus sequence for each group, it’s further unclear which group “the group” in claim 8 is intended to refer to. Regarding steps (e)-(g), the steps involve “comparing the consensus sequences of the plurality of groups…at each specific position of a plurality of positions of the consensus sequences” in step (e), and as discussed in the above rejections under 35 U.S.C. 112(b), steps (f)-(g) are also interpreted to use the plurality of positions of the consensus sequences (e.g. pertaining to the plurality of groups); therefore, it’s unclear which group of the plurality of groups, “the group” regarding steps (e)-(g) in claim 8 is interpreted to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the group” in claim 8 can refer to any or all of the plurality of groups in claim 1; furthermore, regarding step (d), claim 8 is interpreted to further limit the plurality of positions within the one corresponding group to include all of the positions in that group.
Claim 9 is indefinite for recitation of “…the number of positions in the genetic reads is 72”. It’s unclear if claim 9 intends to require that the number of positions across the genetic reads is 72 (e.g. 4 reads with a length of 20 positions), the number of positions in the reference sequence that the genetic reads are aligned collectively include 72 positions, or if the claim intends to require that each read of the genetic reads has 72 positions. As such, the metes and bounds of the claim are unclear. Clarification is requested. It is noted that Applicant’s specification at para. [0092] discloses areas of similarity, as measured using a sequence comparison, between reads may exist over a stretch of 72 nucleotides, and at para. [00153] discloses the genetic reads of one group may partially overlap a group by at least about or equal to 72 nucleotides. Accordingly, claim 9 is interpreted to mean the number of positions in the reference sequence that the genetic reads are aligned collectively include 72 positions. 
Claim 18, and claims dependent therefrom, are indefinite for recitation of “(i)…in both of the single strand consensus sequences of the group’ and the group’’”. There is insufficient antecedent basis for “the single strand consensus sequences of the group’ and the group’’” in the claim because claim 1, from which claim 18 depends, does not recite a single strand consensus sequence of group’ and group’’, or recite a group’ or group’’. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 18 is interpreted to depend form claim 17, which does recite a consensus sequence for the group’ and group’’.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…(i) setting a representation of the most abundant nucleotide man_p or the tag “N” at each specific position p of a plurality of positions in the double strand consensus sequence if the representation of the tag at the specific position p is respectively present in both of the single strand consensus sequences of the group ‘ and the group’’”. As discussed above, claim 18 has been interpreted to depend form claim 17, which further limits the consensus sequences for group’ and group’’ of the plurality of groups to be a single strand consensus sequence. Claim 1, from which claim 18 ultimately depends, only requires setting a representation of the most abundant nucleotide man_p at each specific position p and setting a tag N for each position of a plurality of positions within one corresponding group of genetic reads, but not all of the plurality of groups. As such, there is not antecedent basis for having “the representation of the tag at the specific position p” in both consensus sequences of group’ and group’’, given this was only created for the one corresponding consensus sequence. As such, the metes and bounds of the claim are unclear. However, as discussed above for claim 1, the claim will be interpreted to require that the process for creating the consensus sequence for the one corresponding consensus sequence is performed for each of the plurality of groups to generate each consensus sequence.
Claim 19, and claims dependent therefrom, are indefinite for recitation of “…wherein in step (e) double-stranded consensus sequences are compared”. Claim 18, from which claim 19 depends, only recites “creating a double-stranded consensus sequence”, but does not require creating multiple double-stranded consensus sequences. Accordingly, it’s unclear what “double-stranded consensus sequences” claim 19 is referring to that are to be compared in step (e).  For example, it’s unclear if claim 19 intends to further limit the consensus sequences in claim 1, from which claim 19 ultimately depends, to be double-stranded consensus sequences, or if claim 19 only requires that any double-stranded consensus sequences (including those not part of the created consensus sequence for each group) are compared. If Applicant intends to further limit the consensus sequences in claim 1 to be double-stranded consensus sequences, it’s further unclear if the consensus sequences are generated per group, or per each pair of groups (e.g. group’ and group’’). As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 19 is interpreted to require comparing double-stranded consensus sequences to the at least one reference sequence; however, it is noted that these consensus sequences are not required to be generated according to the method recited in claim 18.
Claim 20 is indefinite for recitation of “…wherein steps (e), (f), and (g) are performed with the double stranded consensus sequences”. As discussed above for claim 19, it’s unclear what “double stranded consensus sequences” claim 20 is referring to. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 20 is interpreted to further limit each of the plurality of consensus sequences to be a double-stranded consensus sequence, such that steps (e)-(g) are necessarily performed using the double stranded consensus sequences.
Claim 21 is indefinite for recitation of “…wherein each position corresponds to a base pair”. Claim 1, from which claim 21 ultimately depends, recites “(c)…sharing a genetic position on a reference genetic sequence”, “(d)…each specific position p of a plurality of positions within the one corresponding group”, “(e)…at each specific position p of a plurality of positions of the consensus sequences”, “(f)…each specific position p of a plurality of positions”, and “(g)…each specific position p of a plurality of positions”. It’s unclear which plurality of positions (e.g. genetic positions on the reference sequence, the plurality of positions of the corresponding group, the plurality of positions of the consensus sequences”, claim 21 is intending to further limit. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 21 is interpreted to further limit any of the above groups of positions.
Claim 23 is indefinite for recitation of “..next generation sequencing”. It’s unclear what sequencing techniques are intended to be included within the metes and bounds of “next generation sequencing”. Furthermore, Applicant’s specification does not provide any limiting definition of the term “next generation sequencing” that serves to clarify the metes and bounds of the term. As such, the metes and bounds of the claim are unclear. For purpose of examination, next-generation sequencing is interpreted to mean massively parallel sequencing, as suggested by para. [0003] of Applicant’s specification.
Claim 49 is indefinite for recitation of “The method of claim 7, wherein the at least one particular nucleic acid sequence…”. There is insufficient antecedent basis for this limitation in the claim because claim 7, nor claim 1, from which claim 49 depends recite at least one particular nucleic acid sequence. As such, the metes and bounds of the claim are unclear. To overcome the rejection, and to avoid being a duplicate of claim 48 which depends from claim 4, claim 49 could be amended to depend from claim 5.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-5 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4-5 recite “…wherein in step (c) each genetic read in a corresponding group of the plurality of groups comprises at least one particular nucleic acid sequence.” and “…wherein each particular nucleic acid sequence corresponds to a respective molecule”, respectively. As discussed above, claim 4 has been interpreted under the rejection of the claim under 35 U.S.C. 112(b) to mean that each genetic read in a corresponding group comprises a nucleic acid sequence, which is a particular sequence of base (i.e. a particular nucleic acid sequence). Furthermore, while claim 5 recites that the at least one particular nucleic acid sequence is a molecule, given a genetic read is necessarily a nucleic acid molecule, the particular sequence of the genetic read necessarily corresponds to the nucleic acid molecule. As such, given every genetic read necessarily comprises a nucleic acid sequence and is a nucleic acid molecule, claims 4-5 fail to further limit the subject matter of claim 1, from which they depend.
Claim 11 recites “…wherein the plurality of group is at least two groups.”. However, a plurality of groups necessarily includes at least two groups. Therefore, claim 11 fails to further limit the subject matter of claim 1, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 and 48-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed a method for analyzing sequencing data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]. 
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
(b) aligning the plurality of genetic reads to at least one reference sequence;
(c) grouping the genetic reads sharing a genetic position on a reference genetic sequence of the at least one reference genetic sequence into a plurality of groups;
(d) creating a consensus sequence for each group of the plurality of groups,
wherein one corresponding consensus sequence is created by determining a most abundant nucleotide mane at each specific position p of a plurality of positions within the one corresponding group of genetic reads and 
(i) setting a representation of the most abundant nucleotide man-p at each specific position p of the consensus sequence if a ratio r between the number of genetic reads within the one corresponding group having the most abundant nucleotide manp at the specific position p and the number of genetic reads within the one corresponding group is above or equal a predetermined threshold t;
and (ii) setting a tag N if the ratio r is below the predetermined threshold t;
(e) comparing the consensus sequences of the plurality of groups to the reference genetic sequence at each specific position p of a plurality of positions of the consensus sequences, and wherein a difference at a specific position between the consensus sequences and the reference genetic sequence indicates a genetic variation at the specific position;
(f) determining the number of consensus sequences comprising the variation at each specific position p of a plurality of positions, and determining the number of consensus sequences comprising the tag N at each specific position p of a plurality of positions;
and (g) identifying the genetic variation at each specific position p of a plurality of positions as a true genetic variation if a ratio r* between the number of consensus sequences comprising the tag N at the specific position p and the number of the consensus sequences comprising the genetic variation at the specific position p is below a threshold t*.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of aligning the genetic reads to at least one reference sequence involves comparing two sequences (e.g. ACTG to ACTA), similar to the claims in University of Utah Research Foundation v. Ambry Genetics, where the courts found claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014)). The step of grouping the genetic reads sharing a genetic position on a reference genetic sequence of the at least one reference genetic sequence involves analyzing reads located on a same reference sequence to create a plurality of groups, which amounts to a mere analysis of data. Furthermore, creating a consensus sequence for each group by determining a most abundant nucleotide at each specific position of a plurality (e.g. two) positions within a group involves analyzing a couple of positions and counting the occurrence of each type of base to determine which base is most abundant, which can be practically performed in the mind. Furthermore, determining a ratio r between the reads in a group with the most abundant nucleotide and the total reads in the group involves counting the reads with the most abundant nucleotide and performing division by the total number of reads, which can be practically performed in the mind. Setting a representation of the most abundant nucleotide at each position or a tag N by comparing the ratio r to a threshold involves performing data comparisons and then writing the representation or tag next to the corresponding position, which can be practically performed in the mind aided with pen and paper. The step of comparing the consensus sequences to the reference genetic sequence involves performing data comparisons, which is a mental process. Determining the number of consensus sequences with a variation at each position of the plurality of positions within the consensus sequences involves counting a number of consensus sequences exhibiting a variation for each position, which can be performed mentally; similarly, determining the number of consensus sequences with the tag N at each position involves counting the consensus sequences with that tag, which can be practically performed in the mind. Last, identifying the genetic variation at each position as a true genetic variation by comparing a ratio* between the determined number of consensus sequences with the tag N and comprising the genetic variation to a threshold involves performing data comparisons, which can be practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the limitations regarding the ratio r between the number of genetic reads within the one corresponding group having the most abundant nucleotide man_p at the specific position p and the number of genetic reads within the one corresponding group, and the ratio r* between the number of consensus sequences comprising the tag N at the specific position p and the number of consensus sequences comprising the genetic variation at the specific position p also recite a mathematical concept. These limitations require performing mathematical calculations (e.g. division) to determine the ratio r and the ratio r* for comparison to a threshold. As such, they recite a mathematical concept.
Dependent claims 2-3, 6-10, and 12-22 further recite an abstract idea. Dependent claims 2-3 further recites the mental process and mathematical concept of  the ratio r being equal or above 76% and the ratio r* being equal or above 1.8, 2, or 4 respectively.  Dependent claim 6 further recites the mental process of grouping the reads based on their genetic position and barcode sequence. Dependent claim 7 further recites the mental process of analysis of a corresponding group to share at least one particular nucleic acid sequence. Dependent claim 8 further recites the mental process and/or mathematical concept of performing steps(d), (e), (f), or (g) for all positions within a group. Dependent claim 9 further recites the mental process of analysis of the aligned genetic reads to include 72 positions. Dependent claim 10 further recites the mental process of grouping the reads to include at least 3 genetic reads in a group. Dependent claims 12-14 further recite the mental process of grouping genetic reads into two groups with partially overlapping reads between the two groups, no overlap between the two groups, or full overlap between the two groups. Dependent claim 15 further recites the mental process of grouping the genetic reads into two groups, with one group corresponding to the reverse complement of the other group. Dependent claim 16 further recites the mental process of grouping the genetic reads into two groups, with one corresponding to a first strand of a double-stranded nucleic acid, and the other corresponding to the complementary second strand of the double-stranded nucleic acid. Dependent claim 17 further recites the mental process of creating a single strand consensus sequence for each of group’ and group’’. Dependent claim 18 further recites the mental process of analyzing the representation of the most abundant nucleotide man_p and the tag N at each of the positions in the single strand consensus sequences for group’ and group’’, setting a representation of the most abundant nucleotide at each position of a plurality of positions in the double-stranded consensus sequence if the representation or tag is the same in both single strand consensus sequences, setting the tag “n” at each position in the double stranded consensus sequence if tag “n” is present in one of the single stranded consensus sequences or if the representation of the most abundant nucleotide is not the same in the two single stranded consensus sequences. Dependent claim 19 further recites the mental process of comparing double-stranded consensus sequences to the at least one reference genetic sequence. Dependent claim 20 further recites the mental process and/or mathematical concept of performing steps (e), (f), and (g) with the double-stranded consensus sequence. Dependent claim 21 further recites the mental process of each position in a plurality of positions corresponding to a base pair. Dependent claim 22 further recites the mental process of grouping reads together with the same length. Therefore, claims 1-23 and 48-49 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-22 and 48-49 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 23, and 48-49 include:
obtaining a plurality of genetic reads by sequencing of a nucleic acid sample (claim 1);
wherein the sequencing is next generation sequencing (claim 23); and
wherein the at least one particular nucleic acid sequence includes at least one barcode sequence (e.g. sequencing barcoded nucleic acids) (claims 48-49).
The additional element of sequencing a barcoded nucleic acid sample using massively parallel sequencing only serves to collect data for use by the abstract idea, and therefore, amounts to insignificant extra-solution activity, which does not integrate a recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or merely invoke computers as a tool, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-23 and 48-49 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-22 and 48-49 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 23, and 48-49 include:
obtaining a plurality of genetic reads by sequencing of a nucleic acid sample (claim 1);
wherein the sequencing is next generation sequencing (claim 23); and
wherein the at least one particular nucleic acid sequence includes at least one barcode sequence (e.g. sequencing barcoded nucleic acids) (claims 48-49).
The additional element of sequencing a barcoded nucleic acid sample using massively parallel sequencing is well-understood, routine, and conventional. This position is supported by Levy et al. (Advancements in Next-Generation Sequencing, 2016, Annu. Rev. Genom. Hum. Genet., 17, pg. 95-115). Levy et al. reviews next-generation sequencing and discloses a plurality of next-generation sequencing platforms (Figure 1), and discloses methods of sequencing have relied on synthetic sequences added as barcodes to nucleic acids to allow for differentiation between sequences (pg. 104, para. 4; pg. 107, para. 2). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 21-23 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (Detection of ultra-rare mutations by next-generation sequencing, 2012, PNAS, 109(36), pg. 14508-14513).
Regarding claim 1, Schmitt et al. discloses a method for detecting variations in DNA sequencing (Abstract) comprising the following steps:
Schmitt et al. discloses (a) obtaining a plurality of genetic reads by sequencing a nucleic acid sample (Figure 1; pg. 14509, col. 2, para. 2 to pg. 14510, col. 1, para. 1).
Schmitt et al. discloses (b) the genetic reads were aligned to a reference genome (i.e. at least one reference genetic sequence) (Suppl., pg. 1, col. 2, para. 3).
Schmitt et al. discloses (c) grouping the reads into groups that share a genetic position on a reference sequence (pg. 14509, col. 1, para. 2 to col. 1, para. 1 to c col. 2, para. 1, e.g. members are grouped by tag sequence and share a sequence at a given position).
Schmitt et al. discloses (d) creating a consensus sequence for each group of reads by, for each group, determining a most abundant nucleotide at specific positions within the group of reads (pg. 14509, col. 1, para. 2 to col. 2, para. 1; Figure 1; Suppl., pg. 1, col. 2, para. 3, e.g. the consensus sequence is created using groups with 90% of members having the same sequence at a given position, where 90% corresponds to a most abundant nucleotide). 
Schmitt et al. further discloses creating the consensus sequence for each group includes setting a representation of the most abundant nucleotide at each specific position of the consensus sequence if 90% of members of the group share the same sequence at a given position (pg. 14509, col. 2, para. 1; Fig. 1). Given Schmitt et al. discloses requiring 90% of members of the same group to share a sequence at  a particular position, this shows determining a ratio of reads in that group having the most abundant nucleotide to the total number of reads in that group, and then setting the most abundant nucleotide if the ratio is above a threshold (i.e. 0.9), as recited in (i).
Regarding step (d), (ii) of claim 1, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. See MPEP 2111.04 II. Because claim 1 only requires step (i) or step (ii) to occur (e.g. the ratio can be above or equal to the threshold, or below the threshold, but not both), the broadest reasonable interpretation of claim 1 only requires step (i) to occur, but not step (ii); Schmitt et al. discloses (i), as discussed above.
Schmitt et al. discloses (e) the consensus sequences were realigned (i.e. compared) with the reference genome (Suppl., pg. 2, col. 2, para. 2), wherein a difference at a position between a consensus sequence and the reference indicates a genetic variation at the position (Figure 1C iv).
Regarding step (f), as discussed above under the rejection of claim 1 under 35 U.S.C. 112(b), claim 1 does not require identifying a genetic variation in any of the consensus sequences. Therefore, because the condition precedent of identifying a genetic variation has not been met, step (f) regarding determining a number of consensus sequences comprising the variation at each specific position p of the plurality of positions is not required under the broadest reasonable interpretation of the claim. Similarly, regarding the step of determining the number of consensus sequences comprising the tag N at each specific position, as discussed above, the claim does not require setting a tag N to any of the positions within the consensus sequences; therefore, the step of determining a number of consensus sequences that have the tag N is not required by the claims. 
Regarding step (g), because the claims do not require identifying a variation, as discussed above, and further do not require that the ratio* is below a threshold t*, the step of identifying the genetic variation as a true genetic variation is not required under the broadest reasonable interpretation of the claim. 
Regarding claim 2, Schmitt et al. discloses the ratio is 0.9 (pg. 14509, col. 2, para. 1, e.g. 90% = 0.9*100).
Regarding claim 3, as discussed above, step (g) regarding identifying the genetic variation at each position p as a true genetic variation is not required under the broadest reasonable interpretation of the claim. Accordingly, claim 3, which further limits the ratio r* of step (g) is not required. Therefore, claim 3 is rejected for the same reasons discussed above for claim 1, from which claim 3 depends.
Regarding claims 4-5, claims 4-5 fail to further limit the subject matter of claim 1, from which they depend, as discussed above in the rejection of the claims under 35 U.S.C. 112(d). Therefore, claims 4-5 are rejected for the same reasons discussed above for claim 1.
Regarding claim 6, Schmitt et al. discloses grouping the reads into groups that share a tag, which includes barcode sequence, and  a genetic position on a reference sequence (pg. 14509, col. 1, para. 2 to col. 1, para. 1 to col. 2, para. 1, e.g. members are grouped by tag sequence and share a sequence at a given position; Suppl., pg. 1, col. 2, para. 2-3).
Regarding claim 7, Schmitt et al. discloses each group of reads shares a unique set of tags (Fig. 1 C; Suppl., pg. 1, col. 2, para. 2-3).
Regarding claim 8, as discussed above regarding claim 1, steps (f)-(g) are not required under the broadest reasonable interpretation of the claim. Because the broadest reasonable interpretation of claim 8 includes that step (f) or (g) is performed for all positions, the limitation of claim 8 is also not required under the broadest reasonable interpretation of the claim. Therefore, claim 8 is rejected for the same reasons discussed above for claim 1.
Regarding claim 9, Schmitt et al. discloses the genetic reads span 72 positions (Figure 4).
Regarding claim 10, Schmitt et al. discloses a group comprises at least 3 genetic reads (Suppl., pg. 1, col. 2, para. 3 to pg. 2, col. 1, para. 1, e.g. sequence positions discounted if consensus group covering that position consisted of fewer than three members).
Regarding claim 11, claim 11 fails to further limit the subject matter of claim 1, from which it depends, as discussed above in the rejection of the claims under 35 U.S.C. 112(d). Therefore, claim 11 is rejected for the same reasons discussed above for claim 1.
Regarding claim 12, Schmitt et al. discloses the plurality of groups comprise an αβ family (i.e. a group') and a βα family (i.e. a group '') (Figure 1), wherein group'' corresponds to the reverse complement of group ' (Figure 1), such that the positions of the genetic reads between the groups overlap on the DNA sequence.
Regarding claim 13, Schmitt discloses the plurality of groups include grouping reads corresponding to the same DNA fragment (Figure 1C), that sequenced fragments are between 200-500 base pairs (i.e. each read is no more than 500 bp) (Suppl., pg. 1, col. 1, para. 5 to col. 2, para. 1), and that the sequenced reads span at least 15,000 base pairs (Figure 4). Accordingly, at least two groups of the plurality of groups of Schmitt necessarily do not overlap (Figure 4, e.g. reads mapping from positions 0-500 and reads mapping to position 14500-1500).
Regarding claim 14, Schmitt et al. discloses the plurality of groups comprise an αβ family (i.e. a group') and a βα family (i.e. a group '') (Figure 1), wherein group'' corresponds to the reverse complement of group ' (Figure 1), such that the positions of the genetic reads between the groups fully overlap on the DNA sequence.
Regarding claim 15, Schmitt et al. discloses the plurality of groups comprise an αβ family (i.e. a group') and a βα family (i.e. a group '') (Figure 1), wherein group'' corresponds to the reverse complement of group ' (Figure 1).
Regarding claim 16, Schmitt et al. discloses the αβ family (i.e. a group') corresponds to a first strand of a double-stranded nucleic acid sequence and the βα family  (i.e. a group '') corresponds to the second strand of the double stranded DNA sequence (Figure 1. e.g. paired families with strand identifiers in either the αβ or βα orientation).
Regarding claim 17, Schmitt et al. discloses a single-strand consensus sequence is created for each of the αβ family (i.e. a group') and the βα family  (i.e. a group '') (Figure 1 iv.; pg. 14509, col. 1, para. 2 to col. 2, para. 1).
Regarding claim 18, Schmitt et al. discloses creating a double-stranded consensus sequence (Figure v.; pg. 14509, col. 2, para. 2) by setting the base position to the most abundant nucleotide in the single-strand consensus sequences if the read data from the strands matches perfectly. Schmitt et al. further discloses setting the tag "N" at each position in which the identity of a base fails to match between the two consensus sequences (Suppl., pg. 2, col. 2, para. 7-8).
Regarding claim 21, Schmitt et al. discloses each position corresponds to a base pair (Figure 4 B-C).
Regarding claim 22, Schmitt et al. discloses the PCR amplicons are subject to Illumina paired-end sequencing (pg. 14509, col. 1, para. 1; Suppl. pg. 1, col. 2, para. 1-2; Figure 1Ci.), which inherently results in reads of the same length, as evidenced by Columbia (Genome Sequencing: Defining Your Experiment, 2015, Columbia University Medical Center, pg. 1-2), which discloses paired-end sequencing involves specifying a read length and that the sequencing starts at one read and finishes this direction at the specific read length (e.g. all reads have the same length (pg. 1, para. 3-4).
Regarding claim 23, Schmitt et al. discloses the sequencing is next-generation sequencing (Abstract).
Regarding claims 48-49, Schmitt et al. discloses the tag sequence (i.e. the particular nucleic acid sequence) includes a barcode sequence (Suppl. pg. 1, col. 2, par. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (Detection of ultra-rare mutations by next-generation sequencing, 2012, PNAS, 109(36), pg. 14508-14513) in view of Kennedy et al. (Detecting ultralow-frequency mutations by Duplex sequencing, 2014, Nature Protocols, 9(11), pg. 2586-2606).
Regarding claim 19, Schmitt et al. discloses a method for detecting variations in DNA sequencing (Abstract) comprising the following steps:
Schmitt et al. discloses (a) obtaining a plurality of genetic reads by sequencing a nucleic acid sample (Figure 1; pg. 14509, col. 2, para. 2 to pg. 14510, col. 1, para. 1).
Schmitt et al. discloses (b) the genetic reads were aligned to a reference genome (i.e. at least one reference genetic sequence) (Suppl., pg. 1, col. 2, para. 3).
Schmitt et al. discloses (c) grouping the reads into groups that share a genetic position on a reference sequence (pg. 14509, col. 1, para. 2 to col. 1, para. 1 to c col. 2, para. 1, e.g. members are grouped by tag sequence and share a sequence at a given position).
Schmitt et al. discloses (d) creating a consensus sequence for each group of reads by, for each group, determining a most abundant nucleotide at specific positions within the group of reads (pg. 14509, col. 1, para. 2 to col. 2, para. 1; Figure 1; Suppl., pg. 1, col. 2, para. 3, e.g. the consensus sequence is created using groups with 90% of members having the same sequence at a given position, where 90% corresponds to a most abundant nucleotide). 
Schmitt et al. further discloses creating the consensus sequence for each group includes setting a representation of the most abundant nucleotide at each specific position of the consensus sequence if 90% of members of the group share the same sequence at a given position (pg. 14509, col. 2, para. 1; Fig. 1). Given Schmitt et al. discloses requiring 90% of members of the same group to share a sequence at  a particular position, this shows determining a ratio of reads in that group having the most abundant nucleotide to the total number of reads in that group, and then setting the most abundant nucleotide if the ratio is above a threshold (i.e. 0.9), as recited in (i).
Regarding step (d), (ii) of claim 1, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. See MPEP 2111.04 II. Because claim 1 only requires step (i) or step (ii) to occur (e.g. the ratio can be above or equal to the threshold, or below the threshold, but not both), the broadest reasonable interpretation of claim 1 only requires step (i) to occur, but not step (ii); Schmitt et al. discloses (i), as discussed above.
Schmitt et al. discloses (e) the consensus sequences were realigned (i.e. compared) with the reference genome (Suppl., pg. 2, col. 2, para. 2), wherein a difference at a position between a consensus sequence and the reference indicates a genetic variation at the position (Figure 1C iv).
Regarding step (f), as discussed above under the rejection of claim 1 under 35 U.S.C. 112(b), claim 1 does not require identifying a genetic variation in any of the consensus sequences. Therefore, because the condition precedent of identifying a genetic variation has not been met, step (f) regarding determining a number of consensus sequences comprising the variation at each specific position p of the plurality of positions is not required under the broadest reasonable interpretation of the claim. Similarly, regarding the step of determining the number of consensus sequences comprising the tag N at each specific position, as discussed above, the claim does not require setting a tag N to any of the positions within the consensus sequences; therefore, the step of determining a number of consensus sequences that have the tag N is not required by the claims. 
Regarding step (g), because the claims do not require identifying a variation, as discussed above, and further do not require that the ratio* is below a threshold t*, the step of identifying the genetic variation as a true genetic variation is not required under the broadest reasonable interpretation of the claim. 
Further regarding claim 19, Schmitt et al. discloses creating a double-stranded consensus sequence (Figure v.; pg. 14509, col. 2, para. 2) by setting the base position to the most abundant nucleotide in the single-strand consensus sequences if the read data from the strands matches perfectly. Schmitt et al. further discloses setting the tag "N" at each position in which the identity of a base fails to match between the two consensus sequences (Suppl., pg. 2, col. 2, para. 7-8).

Schmitt et al. does not disclose the following limitations:
Regarding claim 19¸ Schmitt et al. does not disclose double-stranded consensus sequences are compared in step (e).
Regarding claim 20¸ Schmitt et al. does not disclose steps (e), (f), and (g) are performed with the double-stranded consensus sequences.
However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Kennedy et al.
Regarding claims 19-20¸ Kennedy et al. overviews a protocol for detecting ultralow-frequency mutations using duplex-sequencing using the recently developed duplex sequencing methodology of Schmitt et al. (Abstract; pg. 2586, col. 1, para. 3 to col .2, para. 1, e.g. reference 19 refers to Schmitt et al.), and discloses after formation of the duplex consensus sequence (i.e. double-stranded consensus sequence) for each read, the duplex consensus sequence should be realigned with the reference genome (Figure 2, steps #63-64; pg. 2602, steps #63-64). Kennedy et al. further discloses that mutation detection using such duplex consensus sequences helps mitigate artifactual mutations derived from chemically damaged DNA and removes mutational artifacts in extremely damaged and degraded DNA (pg. 2587, col. 2, para. 2).
Further regarding claim 20, as discussed above regarding claim 19, steps (f) and (g) are not required under the broadest reasonable interpretation of the claim. Therefore, using the double-stranded consensus sequences in steps (f) and (g) is also not required under the broadest reasonable interpretation of the claim.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Schmitt et al. to have compared the double-stranded consensus sequences with the at least one reference sequence, as shown by Kennedy et al. (Figure 2, steps #63-64; pg. 2602, steps #63-64). One of ordinary skill in the art would have been motivated to combine the methods of Schmitt et al. and Kennedy et al. to mitigate artifactual mutations derived from damaged DNA, as shown by Kennedy et al. (pg. 2587, col. 2, para. 2). This modification would have had a reasonable expectation of success because Kennedy discloses using the duplex consensus sequences derived by Schmitt et al. in the alignment (pg. 2586, col. 2, para. 1; pg. 2587, col. 2, para. 1; pg. 2589, col. 2, para. 3). Therefore the invention is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631 

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631